EXHIBIT 10.94 AMENDED AND RESTATED LICENSE / SUPPLY AGREEMENT THIS AMENDED AND RESTATED LICENSE/SUPPLY AGREEMENT (the “Agreement”), effective as of the last signature date affixed below(the “Effective Date”), is made and entered into by and between LOREM VASCULAR, PTY. LTD.,located at Level 12, 2 Queen Street, Melbourne 3000, Australia("Lorem") and CYTORI THERAPEUTICS, INC.,a Delaware corporation, located at 3020 Callan Road, San Diego, CA 92121 ("Cytori"). This Agreement replaces and supersedes in its entirety the original LICENSE/SUPPLY AGREEMENT entered into between the Parties hereto on the 29th day of October, 2013 (the “Original Agreement”). (Lorem and Cytori may each be individually referred to herein as a “Party” and collectively as the “Parties”). RECITALS A. WHEREAS, Cytori has acquired, developed and possesses, through the expenditure of considerable time, effort and money, certain proprietary products and intellectual property rights (including medical devices, techniques and therapies, know-how, patents, patent applications and technical trade secrets) in connection with regenerative cell technology and cell/tissue banking technology, used to carry out regenerative cell therapies and treatments (“Cytori Technology”), and B. WHEREAS, Lorem desires to obtain from Cytori, the exclusive license rights to market, to sell and distribute the “Cytori Products” in the “Fields of Use” within the “Territory” (as each of these terms are defined below); and C. WHEREAS, Lorem has agreed to purchase Eight Million (8,000,000) shares common stock in Cytori at a price of Three Dollars ($3.00) per share for a total of Twenty Four Million ($24,000,000) pursuant to the terms of the Stock Purchase Agreement executed between the Parties; and D. WHEREAS, Cytori desires to grant to Lorem exclusive license rights to market, to sell and distribute the “Cytori Products” in the Fields of Use within the Territory, and to manufacture and supply to Lorem, the Cytori Products on the terms and conditions set forth herein; and NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein contained, and for other good and valuable consideration, the receipt and adequacy of which are acknowledged, the Parties agree as follows: 1 1.
